Citation Nr: 0406975	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-03 116	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to April 18, 2000, for 
an apportionment of the veteran's Department of Veterans 
Affairs disability compensation benefits on behalf of his 
spouse to include the issue of equitable relief.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Phoenix, Arizona, Regional Office (RO) which granted an 
apportionment of the veteran's Department of Veterans Affairs 
(VA) compensation benefits to the veteran's spouse and 
effectuated the award as of April 18, 2000.  In September 
2001, the veteran submitted a notice of disagreement.  In 
November 2002, the RO issued a statement of the case to the 
veteran and his accredited representative.  In December 2002, 
the veteran submitted an Appeal to the Board (VA Form 9).  In 
July 2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

For the reasons and bases discussed below, this appeal is 
DISMISSED.  


FINDINGS OF FACT

1.  In September 2001, the RO granted an apportionment of the 
veteran's VA disability compensation benefits to the 
veteran's spouse and effectuated the award as of April 18, 
2000.  

2.  The veteran does not have a personal stake in the outcome 
of the controversy.  




CONCLUSION OF LAW

The veteran does not have legal standing and is not otherwise 
the proper party to contest the effective date assigned for 
an apportionment of his VA disability compensation on his 
spouse's behalf.  38 U.S.C.A. §§ 5307, 7105 (West 2002); 
38 C.F.R. § 3.665 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 2001 rating decision granted an apportionment of 
the veteran's VA compensation benefit to the veteran's spouse 
as of April 18, 2000.  In its decision, the RO found that the 
veteran was incarcerated from March 6, 1997, until August 6, 
2000.  The decision recorded that a due process letter was 
sent to the veteran on September 22, 1997, advising him of 
dependent's apportionment procedures.  The decision further 
states that apportionment could only be granted from the date 
of the claim (April 18, 2000) since application was received 
more than one year after initial notification.  

The veteran advances on appeal that an earlier effective date 
is warranted for the apportionment of his VA disability 
compensation benefits on his spouse's behalf.  He also 
asserts an argument for equitable relief as an alternative 
theory for establishing an earlier effective date for the 
award of the benefits at issue.  

The law provides that generally, all or any part of the VA 
disability compensation payable on account of any veteran 
may, if he is not living with his spouse, be apportioned to 
the spouse as may be prescribed by the Secretary of the VA.  
38 U.S.C.A. § 5307 (West 2002).  All or part of the 
compensation not paid to an incarcerated veteran may be 
apportioned to the veteran's spouse on the basis of 
individual need.  In determining individual need 
consideration shall be given to such factors as the 
apportionee claimant's income and living expenses, the amount 
of compensation available to be apportioned, the needs and 
living expenses of other apportionee claimants as well as any 
special needs, if any, of all apportionee claimants. 38 
C.F.R. § 3.665(e)(1) (2003).  

In reviewing a similar factual scenario similar, in which an 
incarcerated veteran sought apportionment benefits on behalf 
of his mother, the United States Court of Veterans Appeals 
(Court) clarified that:

Although arising from a veteran's 
benefits, an apportionment is an entity 
legally separate from those benefits.  
Thus, when veterans' dependents file on 
their own behalf for an apportionment, 
they seek to exercise "their right to an 
apportionment."  Id.; see also 38 U.S.C. 
§ 5307; see generally Redding v. West, 13 
Vet. App. 512, 514-15 (2000); Hall v. 
Brown, 5 Vet. App. 294, 294-95 (1993).  

After stating the above rule, the Court continued 
by observing that 

The petitioner has no legally significant 
connection to the apportioned benefits; 
he is not Ms. [redacted] legal guardian, and 
she filed on her own behalf an 
application exercising her own right to 
an apportionment.  Because he is 
incarcerated, the petitioner is entitled 
to receive no more than the reduced 
portion of benefits that he already 
receives.  See 38 C.F.R. § 3.665(a).  
Therefore, he does not have a personal 
stake in the outcome, nor has he shown 
that he has been adversely affected by 
the termination of his mother's 
apportionment award.  Belton v. Principi, 
17 Vet. App. 209, 211 (2003).  

The law requires that an appellant who files an appeal is 
required to have standing.  In order for an appellant to have 
standing, that individual must demonstrate that he or she has 
been injured and has a "personal stake in the outcome of the 
controversy."  Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 
663, 82 S. Ct. 691 (1962).  Redding v. West, 13 Vet. App. 
512, 514 (2000).  

In this case, the veteran has no legally significant 
connection to the apportioned benefits; he is not the legal 
guardian of his spouse; and she filed, on her own behalf, an 
application exercising her own right to an apportionment.  
Further, while he was incarcerated, the veteran was entitled 
to receive no more than the reduced portion of benefits that 
he received at that time.   See 38 C.F.R. § 3.665(a).  

As the apportioned benefits in question are those of the 
veteran's spouse rather than his own, the veteran has no 
standing to bring the instant appeal.  Therefore, the instant 
appeal must be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).  


ORDER

The appeal is dismissed.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



